UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended June 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission File Number: 1-737 Texas Pacific Land Trust (Exact Name of Registrant as Specified in Its Charter) NOT APPLICABLE (State or Other Jurisdiction of Incorporation or Organization) 75-0279735 (I.R.S. Employer Identification No.) 1700 Pacific Avenue, Suite 2770, Dallas, Texas (Address of Principal Executive Offices) (Zip Code) (214) 969-5530 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesRNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes RNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer ¨ Accelerated Filer R Non-Accelerated Filer ¨ Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨NoR Cautionary Statement Regarding Forward-Looking Statements Statements in this Quarterly Report on Form 10-Q that are not purely historical are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934, including statements regarding management’s expectations, hopes, intentions or strategies regarding the future.Forward-looking statements include statements regarding the Trust’s future operations and prospects, the markets for real estate in the areas in which the Trust owns real estate, applicable zoning regulations, the markets for oil and gas, production limits on prorated oil and gas wells authorized by the Railroad Commission of Texas, expected competition, management’s intent, beliefs or current expectations with respect to the Trust’s future financial performance and other matters.All forward-looking statements in this Report are based on information available to us as of the date this Report is filed with the Securities and Exchange Commission, and we assume no responsibility to update any such forward-looking statements, except as required by law.All forward-looking statements are subject to a number of risks, uncertainties and other factors that could cause our actual results, performance, prospects or opportunities to differ materially from those expressed in, or implied by, these forward-looking statements.These risks, uncertainties and other factors include, but are not limited to, the factors discussed in Item 1A “Risk Factors” of Part I of our Annual Report to the Securities and Exchange Commission on Form 10-K for the year ended December 31, 2011, and in Part I, Item 2 “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and Part II, Item 1A “Risk Factors” of this Quarterly Report on Form 10-Q. PART I. FINANCIAL INFORMATION Item 1. Financial Statements TEXAS PACIFIC LAND TRUST BALANCE SHEETS June 30, December 31, (Unaudited) Assets Cash and cash equivalents $ $ Accrued receivables Other assets Prepaid income taxes – Notes receivable for land sales Water wells, vehicles, furniture, and equipment – at cost less accumulated depreciation Real estate acquired: (10,125 acres at June 30, 2012 and December 31, 2011) Real estate and royalty interests assigned through the 1888 Declaration of Trust, no value assigned: Land (surface rights) situated in eighteen counties in Texas – 911,398 acres in 2012 and 918,650 acres in 2011 – – Town lots in Loraine – 318 lots in 2012 and 2011 – – 1/16 nonparticipating perpetual royalty interest in 373,777 acres in 2012 and 2011 – – 1/128 nonparticipating perpetual royalty interest in 85,414 acres in 2012 and 2011 – – $ $ Liabilities and Capital Accounts payable and accrued expenses $ $ Income taxes payable Other taxes payable Unearned revenue Deferred taxes Pension plan liability Total liabilities Capital: Certificates of Proprietary Interest, par value $100 each; outstanding 0 certificates – – Sub-share Certificates in Certificates of Proprietary Interest, par value $.03 1/3 each; outstanding: 8,975,631 Sub-shares in 2012 and 9,175,414 Sub-shares in 2011 – – Other comprehensive loss ) (834,314 ) Net proceeds from all sources Total capital $ $ See accompanying notes to financial statements. 1 TEXAS PACIFIC LAND TRUST STATEMENTS OF INCOME AND TOTAL COMPREHENSIVE INCOME (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Income: Rentals, royalties and sundry income $ Land sales Interest income from notes receivable Expenses: Taxes, other than income taxes General and administrative expenses Operating income Interest income earned from investments Income before income taxes Income taxes Net income $ Other comprehensive income – periodic pension costs, net of income taxes of $6,116, $5,248, $12,233, and $10,495 respectively Total comprehensive income $ Average number of sub-share certificates and equivalent sub-share certificates outstanding Basic and dilutive earnings per sub-share certificate on net income
